DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because:
Fig 3(g) discloses label 16 where it seems to be a mistaken in light of the specification and should actually be labeled 18.  
Fig. 3(g) is best understood based on the specification that the entirety of Fig. 3(g) should be label 20 and not solely the two protrusions. 
Lack of clarity is present in the Figures as to what is deemed as the outer diameter for the comb and the fin.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites “to retain the a dyeing fluid” in lines 11-12 where there seems to be a typo in adding the additional word “the”. It should be revised to read “to retain a dyeing fluid”.  Further claim 1 recites “a plurality of the fins are interposed between the combs” in lines 13-14 where antecedent basis for the plurality of the fins is already established. As such, it should be revised to “the plurality of the fins is interposed between the combs”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1). 
	Regarding Claim 1, Manici discloses a hair dye container (Fig. 11a), comprising: 
A container storing a hair dyeing fluid (Fig. 11b; Par. [0001]); 
An application body (Fig. 2e-2f); and 
A grip integrated with the application body (Fig. 11a, label 2) and configured to be attachable to and detachable from the container (Fig. 11a-11b), wherein: 
The application body comprises a fin section having a plurality of fins arranged at intervals (See Annotated Figure A of Fig. 2e where the area highlighted in grey is where the fins are), a plurality of combs (Fig. 2e, labels 70, and 71; See Annotated Figure A of Fig. 2e where the areas shaded in dark grey are the combs), and an axial core (See Annotated Figure A of Fig. 2e) having the fin section provided there around to retain a dyeing fluid by capillary action between the fins (Fig. 2e, label 72); and 
the plurality of the fins is interposed between the combs (See Annotated Figure A of Fig. 2e where it is found that there is an alternation of combs and plurality allowing the plurality of fins to be interposed between the combs). 
However, Manici is silent to the plurality of combs having an outer diameter specifically being at least 1 mm larger than the outer diameter of the fins. Manici does discloses that the plurality of combs has an outer diameter between 1.5 mm to 10 mm (Par. [0085]). In addition, Manici the fins- which can be denoted by the middle ring seen in Fig. 2e- disclosed are found to make up 8/14 sections (See Annotated Figure B of Fig. 2e) of the outer diameter of the comb. Further, Manici displays that the combs present a greater diameter than the fins as shown in Annotated Figure A of Fig. 2e due to the extra distance added from the protrusions found on the combs. 
As such, it would have been obvious to someone skilled in the art to make the comb with an outer diameter greater than 1 mm of the fins outer diameter through means of trial and error from the provided diameter range of the comb and through the proportionality provided by figure 2e. This is because by modifying the plurality of combs outer diameter to be at least 1 mm greater than the plurality of fins would provide more surface area for product to be held within the applicator. Based on the fact that the plurality of combs is definitively greater in diameter than the fins and that it is estimated that the fins make up a small fraction of the comb’s outer diameter, one can conclude the diameter of the comb being greater than 1 mm than the fins diameter as the provided diameter of the comb is found to span up to 10 mm. Thus, someone skilled in the art could have the comb diameter to be 10 mm and as such the fin diameter can be found to be approximately 6 mm. 

    PNG
    media_image1.png
    311
    572
    media_image1.png
    Greyscale

Annotated Figure A

    PNG
    media_image2.png
    181
    178
    media_image2.png
    Greyscale

Annotated Figure B
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Gueret (US 20030089379 A1).
	Regarding Claim 2, Manici discloses the claimed hair dye container of claim 1 and further discloses the spacing between the comb is 0.2 and 1 mm (Par. [0098]). However, Manici is silent to the spacing between the combs to be 1.2 mm or greater. 
	Gueret discloses a cosmetic applicator in the same field of endeavor and further discloses the spacing between bristles to be greater than 1.2 mm to improve the adhesion of product to the applicator by providing more space for more product to be held (Par. [0010]).  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spacing between the combs of Manici to be 1.2 mm or greater to improve the adhesion of product to the applicator by providing more space for more product to be held. 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Sasao (WO 2012117858 A1).
Regarding Claim 3, Manici discloses the claimed hair dye container of claim 1 and further discloses product held in the container is of cosmetic product- such as mascara (Par. [0001] and Par. [0117]). However, Manici is silent to the hair dyeing fluid has a viscosity of 2 to 130 mPa•s or a surface tension in the range of 22 to 55 mN/m. 
Sasao discloses a hair dye product in the same field of endeavor and further discloses a hair dyeing fluid having a surface tension in the range of 30-50 mN/m (Abstract) which is within the claimed range and is found to provide optimal fluid retention to the applicator and subsequently, to the hair.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product in the receptacle of Macici to be the product of Sasao to provide optimal fluid retention to the applicator and hair. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Gueret (US 20030089379 A1) and Sasao (WO 2012117858 A1). 
Regarding Claim 4, Manici and Gueret discloses the claimed hair dye container of claim 2 and Manici further discloses product held in the container is of cosmetic product- such as mascara (Par. [0001] and Par. [0117]). However, Manici and Gueret are silent to the hair dyeing fluid has a viscosity of 2 to 130 mPa•s or a surface tension in the range of 22 to 55 mN/m. 
Sasao discloses a hair dye product in the same field of endeavor and further discloses a hair dyeing fluid having a surface tension in the range of 30-50 mN/m (Abstract) which is within the claimed range and is found to provide optimal fluid retention to the applicator and subsequently, to the hair.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substitute the product in the receptacle of Macici and Gueret to be the product of Sasao to provide optimal fluid retention to the applicator and hair. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Gueret (US 20070110501 A1, herein denoted as “Gueret 2”).
	Regarding Claim 5, Manici discloses the claimed hair dye container of claim 1 and further discloses the application body is provided and attached to a shaft extending from the grip (Fig. 2e, label 73; Fig. 11a). However, Manici is silent to the application body forming an angle with the shaft. 
	Gueret 2 discloses an applicator in the same field of endeavor and further discloses an application body (Fig. 12, label 8) attached to a shaft (Fig. 12, label 5) wherein the application body forms an angle with the shaft (Fig. 12) to allow the user to comfortably apply product at an angle. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Manici to be angled as taught by Gueret 2 to allow the user to comfortably apply product at an angle.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Gueret (US 20030089379 A1) and Gueret (US 20070110501 A1, herein denoted as “Gueret 2”).
	Regarding Claim 6, Manici and Gueret discloses the claimed hair dye container of claim 2 and Manici further discloses the application body is provided and attached to a shaft extending from the grip (Fig. 2e, label 73; Fig. 11a). However, Manici is silent to the application body forming an angle with the shaft. 
	Gueret 2 discloses an applicator in the same field of endeavor and further discloses an application body (Fig. 12, label 8) attached to a shaft (Fig. 12, label 5) wherein the application body forms an angle with the shaft (Fig. 12) to allow the user to comfortably apply product at an angle. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Manici and Gueret to be angled as taught by Gueret 2 to allow the user to comfortably apply product at an angle.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manici (US 20080023024 A1) in view of Sasao (WO 2012117858 A1) and Gueret (US 20070110501 A1, herein denoted as “Gueret 2”).
	Regarding Claim 7, Manici and Sasao discloses the claimed hair dye container of claim 3 and Manici further discloses the application body is provided and attached to a shaft extending from the grip (Fig. 2e, label 73; Fig. 11a). However, Manici is silent to the application body forming an angle with the shaft. 
	Gueret 2 discloses an applicator in the same field of endeavor and further discloses an application body (Fig. 12, label 8) attached to a shaft (Fig. 12, label 5) wherein the application body forms an angle with the shaft (Fig. 12) to allow the user to comfortably apply product at an angle. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shaft of Manici and Sasao to be angled as taught by Gueret 2 to allow the user to comfortably apply product at an angle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772